DETAILED ACTION
	In Reply filed on 06/22/2022, claims 1-18 are pending. Claims 1-5 and 13 are currently amended. Claims 19-20 are canceled, and no claim is newly added. Claims 1-18 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tarek N. Fahmi on 07/27/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A method for fabricating a three-dimensional (3D) object, comprising:
(a) printing a first reactive composition on a substrate with a laser-enhanced jetting-based 3D printer to form a first layer of the 3D object;
(b) after formation of the first layer of the 3D object, jetting a second reactive composition towards the first reactive composition contained within the first layer with said laser-enhanced jetting-based 3D printer to form a mixture of the first reactive composition and the second reactive composition;
(c) allowing the mixture of the first reactive composition and the second reactive composition[[s]] to chemically react to form a compound; and
(d) repeating steps (a) — (c) until the 3D object is formed

Claim 2. (Currently Amended) The method of claim 1, further comprising repeating step (b) with  an additional reactive composition prior to allowing the first reactive composition and  the second reactive composition[[s]] to chemically react.

Claim 3. (Currently Amended) The method of claim 2, wherein the first reactive composition and  the second reactive composition[[s]] are crosslinked by heating.

Claim 4. (Currently Amended)  The method of claim 1, wherein the first reactive composition and  the second reactive composition[[s]] are crosslinked by heating.

Claim 5. (Currently Amended)  The method of claim 1, wherein some or all of the first reactive composition and the second reactive composition[[s]] are printed using a support material as a mold.

Claim 12. (Currently Amended) The method of claim 1, wherein the first reactive composition and the second reactive composition[[s]] are silicone elastomers.

Claim 14. (Currently Amended)  The method of claim 13, wherein the  chemical reaction is effected by heating with a catalyst including at least one platinum group metal or compound to create a semi-crosslinked object.

Claim 15. (Currently Amended) The method of claim 1, wherein the first reactive composition and the second reactive composition[[s]] are epoxy resins.

Claim 16. (Currently Amended) The method of claim 1, wherein the first reactive composition and the second reactive composition[[s]] are polyurethanes.

Claim 17. (Currently Amended) The method of claim 1, wherein either or both of the first reactive composition and the second reactive composition[[s]] include a catalyst compound.

Claim 18. (Currently Amended) The method of claim 1, wherein either or both of the first reactive composition and the second reactive composition[[s]] include a filler compound.
(END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, claim 1 recites the following limitations:
A method for fabricating a three-dimensional (3D) object, comprising:
(a) printing a first reactive composition on a substrate with a laser-enhanced jetting-based 3D printer to form a first layer of the 3D object;
(b) after formation of the first layer of the 3D object, jetting a second reactive composition towards the first reactive composition contained within the first layer with said laser-enhanced jetting-based 3D printer to form a mixture of the first reactive composition and the second reactive composition;
(c) allowing the mixture of the first reactive composition and the second reactive composition to chemically react to form a compound; and
(d) repeating steps (a) — (c) until the 3D object is formed.
Ravich in view of Serra (see pages 3-6 of the OA mailed on 06/16/2022) teaches all the claimed limitations but does not specifically teach the first reactive composition jetted with a laser-enhanced jetting-based 3D printer forms a mixture with the second reactive composition jetted with the 3D printer within a layer, and the mixture chemically reacts to form a compound. 
Kotler (US 20170365484 A1) teaches a method for 3D printing with a first material and a second material in the use of laser-induced forward transfer (LIFT) technique (abstract, ¶ [0003]). Although Kotler teaches that different fluids of metallic materials (44A, 44B) may be ejected sequentially toward the same location on acceptor substrate 22 and/or toward different locations in order to print the desired support and target structures (¶ [0041]; FIGURE 2), the different fluids do not form a mixture and chemically react together. 
Zenou (US 20180015502 A1) teaches a laser-induced dispensing system for material processing (abstract). When the system dispenses more than one donor material, cavities 58A and 58B respectively contain different donor materials 54A and 54B to be coated on foil 18 (¶ [0143]; FIGURES 2A, 5C-5F), or a mixing chamber 76 connected to cavities 58A and 58B is used for mixing donor materials 54A and 54B prior to coating (¶ [0148]; FIGURES 2A, 5G). Zenou does not specifically teach that a mixture of the donor materials 54A and 54B is formed after respective materials are dispensed on a substrate 80. 
Stasiak (US 20180355199 A1) teaches powder bed three-dimensional printing processes where 3D parts can be made with select portions modified to enhance electrical properties or reduce electrical properties (¶ [0005]). Polymeric particles 12 and microdroplet 14 are mixed to form a layer and chemically react (¶ [0013]), and direct-write laser patterning techniques can be used to photochemically tune the electric properties provided by molecular dopants (14) that have been blended into the structural powder (12) (¶ [0010]). However, Stasiak does not specifically teach that the polymeric particles 12 (i.e., the structural powder, the same as the first reactive composition as recited in claim 1) are printed on a substrate with a laser-enhanced jetting-based 3D printer. 
An updated search of the relevant prior art failed to turn up any other prior art references which anticipate or could be used individually or in combination to set forth a prima facie case of obviousness and upon which to base a prior art rejection for claims rejecting these limitations. 
	Therefore, claim 1 is allowed, and claims 2-18 are allowed as being dependent from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726